     Case 1:19-cv-02776 Document 1 Filed 09/27/19 USDC Colorado Page 1 of 6




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-cv-2776

EVAN F. BABCOCK,

               Plaintiff,

v.

BRANDON MORGAN, an individual, and
K&B TRANSPORTATION, INC., an Iowa company,

               Defendants.



                                   NOTICE OF REMOVAL


        TO:    THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF COLORADO

        PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1441 and 1446, Defendants

Brandon Morgan and K&B Transportation, Inc. (“Defendants”) hereby remove this action from

the District Court, Arapahoe County, Colorado, to the United States District Court for the

District of Colorado on the grounds that there is diversity jurisdiction under 28 U.S.C. § 1332. In

support of removal, Defendants state as follows:

                                        BACKGROUND

        1.     On September 5, 2019, Plaintiff Evan Babcock filed a Complaint against

Defendants in the District Court, Arapahoe County, Colorado, which was assigned Case Number

2019CV032129 (“State Court Action”). (Compl., attached hereto as Exhibit A.)
      Case 1:19-cv-02776 Document 1 Filed 09/27/19 USDC Colorado Page 2 of 6




         2.    Also on September 5, 2019, Plaintiff’s counsel sent a copy of the Complaint filed

in the State Court Action to counsel for Defendants, along with a waiver of service. (See Ltr. to

B. Cross, attached hereto as Exhibit B.)

         3.    On September 10, 2019, Defendants’ counsel executed a waiver of service on

behalf of Defendants. (See Waiver and Acceptance of Service, attached hereto as Exhibits C and

D.)

         4.    The allegations in the Complaint arise out of an accident that occurred on August

15, 2017, on Interstate 70 in Arapahoe County, Colorado. (See generally Compl.)

         5.    Plaintiff alleges that Defendant Morgan negligently drove a commercial vehicle

owned by Defendant K&B Transportation, Inc. onto the shoulder of the highway, causing it to

collide with Plaintiff’s vehicle. (Id. ¶¶ 12-20.)

         6.    Plaintiff alleges that he was severely injured as a result of the accident, and that

Defendant Morgan’s negligence caused the accident. (Id. ¶¶ 53, 101.)

         7.    Plaintiff further alleges that Defendant K&B Transportation, Inc. is vicariously

liable for the alleged negligence of Defendant Morgan and any damages that he suffered from

the accident. (Id. ¶¶ 140-152.)

         8.    The civil cover sheet that Plaintiff filed in the State Court Action states that

Plaintiff is seeking monetary judgment for more than $100,000, excluding attorney fees, interest

and costs. (Civ. Cover Sheet at 2 (attached hereto).)




                                                    2
      Case 1:19-cv-02776 Document 1 Filed 09/27/19 USDC Colorado Page 3 of 6




                                  GROUNDS FOR REMOVAL

I.       REMOVAL IS TIMELY

         9.    This Notice of Removal is filed within thirty days after Defendants were sent a

copy of the Complaint on September 5, 2019.

         10.   Removal of this action is therefore timely under 28 U.S.C. § 1446(b)(1). See

Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 354 (1999) (stating that

“defendant’s period for removal will be no less than 30 days from service”).

II.      DIVERSITY JURISDICTION EXISTS

         11.   A notice of removal need only plausibly allege facts establishing diversity

jurisdiction. See Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014).

Extrinsic proof of facts establishing diversity jurisdiction may be required only when the plaintiff

challenges or the court questions jurisdiction. See id.

         12.   Plaintiff is a resident of and domiciled in Colorado. (Compl. ¶ 1.)

         13.   Defendant Morgan is a resident of and domiciled in California. The Complaint

inaccurately states that he is a resident of and domiciled in Texas. (Compl. ¶ 2.)

         14.   Defendant K&B Transportation, Inc. is an Iowa Corporation with its principal

place of business in Nebraska. (Compl. ¶ 3.)

         15.   Because Plaintiff and Defendants are citizens of different states and no defendant

is a citizen of Colorado, complete diversity of citizenship exists. See 28 U.S.C. §§ 1332(a)(1),

1332(c)(1), and 1441.




                                                  3
   Case 1:19-cv-02776 Document 1 Filed 09/27/19 USDC Colorado Page 4 of 6




III.   THE AMOUNT IN CONTROVERSY EXCEEDS $75,000, EXCLUSIVE OF
       INTEREST AND COSTS

       16.     As stated in the Civil Cover Sheet filed in the State Court Action, the amount in

controversy in this action exceeds $75,000, exclusive of interest and costs, as is required to

maintain diversity jurisdiction. See Dart Cherokee, 135 S. Ct. at 554 (“[A]s specified in

§ 1446(a), a defendant’s notice of removal need include only a plausible allegation that the

amount in controversy exceeds the jurisdictional threshold.”).

                                             VENUE

       17.     Venue is proper in the District of Colorado pursuant to 28 U.S.C. §§ 1391(b)(2)

and 1446(a).

                     PROCESS, PLEADINGS, AND ORDERS SERVED

       18.     As required by 28 U.S.C. § 1446(a), Civil Local Rule 81.1, and this Court’s

Electronic Case Filing Procedure, copies of service of process, pleadings, and orders filed in the

State Court Action are attached to this Notice of Removal. Additionally, a copy of the State

Court docket sheet, as of today’s date, is attached to this Notice of Removal as Exhibit E.

                                    NOTICE OF REMOVAL

       19.     Pursuant to 28 U.S.C. § 1446, the filing of a copy of this Notice with the Clerk of

the State Court effects the removal of the State Court Action. A copy of the Notice of Filing of

Notice of Removal filed contemporaneously in the State Court Action is attached hereto as

Exhibit F.




                                                 4
   Case 1:19-cv-02776 Document 1 Filed 09/27/19 USDC Colorado Page 5 of 6




                                          NO WAIVER

       20.     No waiver, and no admission of fact, law, or liability, including without

limitation, the amount of damage, if any, is intended by this Notice of Removal, and all defenses,

affirmative defenses, and rights are hereby reserved.

                                         CONCLUSION

       21.     For the reasons set forth above, Defendants remove this action to the United

States District Court for the District of Colorado.

Dated: September 27, 2019                             Respectfully submitted,



                                                      s/ Bryan D. Cross
                                                      Bryan D. Cross
                                                      Kurt Rozelsky
                                                      Wheeler Trigg O’Donnell LLP
                                                      370 Seventeenth Street, Suite 4500
                                                      Denver, CO 80202-5647
                                                      Telephone: 303.244.1800
                                                      Facsimile: 303.244.1879
                                                      Email: cross@wtotrial.com
                                                              rozelsky@wtotrial.com

                                                      Attorney for Defendants,
                                                      Brandon Morgan and K&B Transportation




                                                  5
   Case 1:19-cv-02776 Document 1 Filed 09/27/19 USDC Colorado Page 6 of 6




                        CERTIFICATE OF SERVICE (CM/ECF)

        I HEREBY CERTIFY that on September 27, 2019, I caused to be electronically filed the
foregoing NOTICE OF REMOVAL with the Clerk of Court using the CM/ECF system which
will send notification of such filing to the following email addresses:

             A. Gary Bell, Jr.
              garybell@bellpollock.com, kelly@bellpollock.com

             Bradley P. Pollock
              bradpollock@bellpollock.com

                                         s/ Bryan D. Cross
